Citation Nr: 1401067	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran moved to New York during the pendency of this appeal, and as such, original jurisdiction over this matter was transferred to the RO in New York, New York.  In December 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  When this case was initially before the Board in May 2012, the Board granted the Veteran's request to reopen her previously denied claim of entitlement to service connection for PTSD and remanded this issue to the Agency of Original Jurisdiction (AOJ) for further development.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not yet been adjudicated by the AOJ.  See Veteran's March 2007 Notice of Disagreement and May 2007 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD, was incurred in, or caused by, her military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her currently diagnosed PTSD is related to an in-service sexual assault by an unidentified sergeant in September 1980 while she was stationed at Lowry Air Force Base.  See Veteran's statements dated in March 2006 and May 2007; June 2007 VA Form 9; Board Hearing Tr. at 3-6. 

The Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted in this case.  To establish entitlement to service connection for PTSD a Veteran must provide (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).    

The medical evidence of record reflects that the Veteran has a current diagnosis of PTSD.  See, e.g., VA psychiatric examination reports dated February 2001 and July 2013; Dr. P.F.F.'s July 20, 2007 report.  

Additionally, the preponderance of the credible evidence of record corroborates the Veteran's claimed in-service stressor of being sexually assaulted.  Specifically, throughout the duration of this appeal, the Veteran has provided competent, credible, and consistent reports concerning the circumstances surrounding the sexual assault.  See VA treatment notes dated August 1, 2000, and November 17, 2011; February 2001 VA psychiatric examination report; Veteran's statements dated September 2000, March 2006, and May 2007; Board Hearing Tr. at 3-6.  Moreover, the Veteran's treating physicians have found her representations regarding the in-service sexual assault to be valid and accurate.  See VA treatment records dated December 17, 1999, and February 8, 2012.  The Veteran's treating physicians have also identified evidence of behavior changes following the sexual assault, to include increased substance abuse, social isolation, and episodes of depression.  See February 2001 VA psychiatric examination report; Dr. P.F.F.'s July 20, 2007 report; VA treatment records dated August 1, 2000, and November 17, 2011.  Although the July 2013 VA examiner provided the opinion that there is not enough evidence to support the Veteran's report that she was sexually assaulted during service, the Board finds this opinion to be outweighed by the other medical and lay evidence of record.  Therefore, resolving any doubt in this case in the Veteran's favor, the Board finds that her reported stressor occurred. 

Finally, the Board finds that the preponderance of the evidence shows that the Veteran's acquired psychiatric disorder, to include PTSD, is related to her military service.  Although the July 2013 VA examiner provided the opinion that the Veteran's PTSD was less likely than not related to her military service, this opinion is outweighed by the opinions provided by the Veteran's treating physicians and the February 2001 VA examiner, who related her currently diagnosed PTSD to her in-service sexual assault.   See, e.g., VA treatment notes dated November 4, 2005; November 17, 2011; and February 8, 2012; Dr. P.F.F.'s July 20, 2007 report; February 2001 VA psychiatric examination report.  Thus, resolving all doubt in the Veteran's favor, the Board concludes that there is a link, established by medical evidence, between the Veteran's current symptoms of PTSD and her in-service stressor of sexual assault.  In making this determination, the Board highlights that insofar as the Veteran's bipolar disorder, depression, and anxiety have all been attributed to her PTSD, such disorders / symptoms are considered part and parcel of this acquired psychiatric disorder.  See Dr. P.F.F.'s July 20, 2007 report.

Accordingly, because all three elements required to establish service connection have been met, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted, and the Veteran's claim is granted. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.  


______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


